 



Exhibit 10.58
Sixteenth Amendment
Dated as of October 30, 2006
to
Receivables Sale Agreement
Dated as of October 1, 1999
     This Sixteenth Amendment (the “Amendment”), dated as of October 30, 2006,
is entered into among Ametek Receivables Corp. (the “Seller”), Ametek, Inc. (the
“Initial Collection Agent”), Amsterdam Funding Corporation, a Delaware
corporation ( “Amsterdam”), ABN AMRO Bank N.V., as Amsterdam’s program letter of
credit provider (the “Enhancer”), the Liquidity Provider listed on the signature
page hereof (the “Liquidity Provider”) and ABN AMRO Bank N.V., as agent for
Amsterdam, the Enhancer and the Liquidity Provider (the “Agent”).
Witnesseth:
     Whereas, the Seller, Initial Collection Agent, Amsterdam, Enhancer,
Liquidity Provider and Agent have heretofore executed and delivered a
Receivables Sale Agreement, dated as of October 1, 1999 (as amended,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”),
     Whereas, the parties hereto desire to amend the Sale Agreement as provided
herein;
     Now, Therefore, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree that
the Sale Agreement shall be and is hereby amended as follows:
     Section I. Upon execution by the parties hereto in the space provided for
that purpose below, the Sale Agreement shall be, and it hereby is, amended as
follows:
     (a) The date “December 19, 2006” appearing in clause (d) of the defined
term “Liquidity Termination Date” appearing in Schedule I of the Sale Agreement
is deleted and replaced with the date “March 19, 2007.”
     (b) The date “December 19, 2006” appearing in clause (c)(ii) of the defined
term “Termination Date” appearing in Schedule I of the Sale Agreement is deleted
and replaced with the date “March 19, 2007.”
     Section 2. To induce the Agent and the Purchasers to enter into this
Amendment, the Seller and Initial Collection Agent represent and warrant to the
Agent and the Purchasers that: (a) the representations and warranties contained
in the Transaction Documents, are true and correct in all material respects as
of the date hereof with the same effect as though made on the date hereof (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); (b) no Potential
Termination Event exists; (c) this Amendment has been duly authorized by all
necessary corporate proceedings and duly executed

 



--------------------------------------------------------------------------------



 



and delivered by each of the Seller and the Initial Collection Agent, and the
Sale Agreement, as amended by this Amendment, and each of the other Transaction
Documents are the legal, valid and binding obligations of the Seller and the
Initial Collection Agent, enforceable against the Seller and the Initial
Collection Agent in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity; and (d) no consent, approval, authorization, order,
registration or qualification with any governmental authority is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller or the Initial Collection
Agent of this Amendment or the performance by the Seller or the Initial
Collection Agent of the Sale Agreement, as amended by this Amendment, or any
other Transaction Document to which they are a party.
     Section 3, This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
     Section 4. Except as specifically provided above, the Sale Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement. The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.
     Section 5. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

 



--------------------------------------------------------------------------------



 



in witness whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

            ABN AMRO bank N.V., as the Agent, as
         the Liquidity Provider and as the Enhancer
      By:   /s/ Kristina Neville         Title: Vice President             

                  By:   /s/ Thomas Educate         Title: Senior Vice President
           

            Amsterdam Funding Corporation
      By:   /s/ Bernard Angelo       Title: Vice President             

            Ametek Receivables Corp.
      By:   /s/ John Molinelli         Title: EVP & CFO              

            Ametek, Inc.
      By:   /s/ John Molinelli         Title: EVP & CFO              

 